Dear Secretary Cole,
¶ 0 This office has received your request for an Attorney General Opinion in which you ask, in effect, the following questions:
 Does the Secretary of State have statutory authority to give permission to State agencies and private enterprises to use or reproduce the design of the Oklahoma State Seal?
 If so, should the Secretary of State establish criteria to ensure consistent decisions?
 What limitations, if any, exist on the use of the Oklahoma State Seal?
 As custodian of the Oklahoma State Seal, what enforcement authority, if any, does the office the Secretary of State have over the Seal?
¶ 1 Generally, the central issue of all your questions is what control, if any, does the office of the Secretary of State have over the use of the design of the Oklahoma State Seal?
 ATTORNEY GENERAL OPINION 67-101
¶ 2 In 1967, the Attorney General addressed the issue of whether any statutory provisions existed which limited the use or reproduction of the Oklahoma State Seal for advertising or promotional purposes. The Attorney General opined at that time that there were no statutory limitations on the use of the Seal for such purposes.
¶ 3 Likewise, there are no current statutory limitations on the use of the State Seal provided it is not forged or counterfeited with the intent to defraud. Title 21 Ohio St. 1991, § 1571[21-1571]
provides:
  Any person who, with intent to defraud, forges, or counterfeits the great or privy seal of this State . . . or who falsely makes, forges or counterfeits any impression purporting to be the impression of any such seal, is guilty of forgery in the second degree.
 SECRETARY OF STATE AS CUSTODIAN OF STATE SEAL
¶ 4 Article VI, § 18 of the Oklahoma Constitution provides that the Secretary of State shall be the custodian of the Seal and authenticate all official acts of the Governor except his approval of laws. This provision of the Constitution places the custodial responsibility for the official State Seal with the Secretary of State. This provision also authorizes the Secretary of State to authenticate "all official acts of the Governor" with the use of the official Seal. While the Secretary of State is required to keep possession of the official Seal, there is no Constitutional or statutory provision which gives the Secretary of State the authority to prohibit the use by anyone of the likeness of the Seal.
¶ 5 Since there are no statutory limitations of the use of the design of the Great Seal of Oklahoma and the Secretary of State has no authority to prohibit anyone from using the design of the Seal, there is no need to answer your other questions.
¶ 6 It is, therefore, the official Opinion of the AttorneyGeneral that:
 Pursuant to 21 Ohio St. 1991, § 1571, a person is guilty of forgery in the second degree if that person, with the intent to defraud, forges or counterfeits the Great Seal of the State of Oklahoma or falsely makes, forges or counterfeits any impression purporting to be the impression of the Great Seal. Otherwise, there are no statutory limitations on the use of the design of the Great Seal, and the Secretary of State has no authority to prohibit any person or entity from using the design of the Great Seal of the State of Oklahoma.
  W.A. DREW EDMONDSON ATTORNEY GENERAL OF OKLAHOMA
  GRETCHEN ZUMWALT ASSISTANT ATTORNEY GENERAL